Citation Nr: 0603898	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  00-24 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than April 14, 1997, 
for a grant of a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.  

This appeal arises from a Department of Veterans Affairs 
Regional Office (VARO), Togus, Maine rating decision, which 
granted the appellant's claim for entitlement to a total 
rating by reason of individual unemployability (TDIU), 
effective April 14, 1997.  The appellant appealed the 
effective date of the award.  

The Board likewise denied the appellant's claim for an 
earlier effective date in an August 2001 decision.  The 
appellant appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court), and the Board's 
decision was vacated pursuant to a March 2002 Order, 
following a Joint Motion for Remand and to Stay Further 
Proceedings (Joint Motion).  The parties requested that the 
Court vacate the Board's 2001 decision regarding the denial 
of an earlier effective date for a TDIU and remand the matter 
so that the Board could make a determination regarding 
whether the veteran's service-connected disabilities rendered 
him unemployable at any time prior to the April 1997 
effective date.  The Court granted the Joint Motion and 
remanded the case to the Board.

The Board subsequently remanded the case to VARO for further 
development and consideration in September 2003 and November 
2004.  


FINDINGS OF FACT

1.	TDIU was denied by the RO in a September 1994 rating 
action.  The veteran was notified of this action and of his 
appellate rights, but failed to file a timely appeal.

2.	On April 14, 1997, the RO received a claim from the 
veteran for an increase in the ratings of his service 
connected disabilities.  

3.	It is not factually ascertainable that impairment 
increased on any date within the year preceding the April 14, 
1997 claim for increased rating.  TDIU is factually shown on 
and after the date of the April 14, 1997 claim.   


CONCLUSION OF LAW

The proper effective date for an award of a total rating 
based on individual unemployability due to service connected 
disability is April 14, 1997.  38 U.S.C.A. § 5110(a)(b) (West 
2002); 38 C.F.R. § 3.400(o) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant' s possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in December 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

The veteran is claiming an effective date earlier than April 
14, 1997 for a total rating based on individual 
unemployability.  The record shows that service connection 
for myoglobulinuria (McArdel's disease), rated 30 percent 
disabling and the postoperative residuals of a left wrist 
ganglion, rated noncompensable, and was in effect for many 
years.  In June 1994, the RO granted service connection for 
the residuals of a right nephrectomy, rated 100 percent from 
March 1993 and 30 percent from April 1994.  By rating 
decision in September 1994, the RO denied the veteran's claim 
for TDIU.  Records available for review at that time included 
statements dated in 1993 and 1994 from several of the 
veteran's private physicians who indicated the extent of the 
veteran's disability.  Of these statements, only a March 1994 
letter from the veteran's cardiologist, at Seacoast 
Cardiology Associates, reported on the veteran's ability to 
maintain employment.  While this statement indicated that the 
veteran was not able to maintain employment at that time on a 
part-time basis, the cause of the unemployability was 
primarily noted to be non-service connected cardiovascular 
disease.  Also of record were reports of VA compensation 
examinations dated in May and July 1994.  These examinations 
do not include opinions regarding the veteran's ability to 
maintain employment.  Immediately following the September 
1994 RO determination, the veteran was notified of the 
decision, and of his appellate rights, but did not submit 
disagreement with that determination and that decision became 
final.  

On April 14, 1997, the veteran submitted a statement that 
indicated that his service connected conditions had increased 
in severity.  He requested that he be scheduled for a 
compensation examination at the earliest convenience.  
Following a May 1997 VA examination, the RO increased the 
veteran's evaluation for McArdel's disease to 40 percent and 
established service connection for a tender surgical scar 
resulting from the veteran's nephrectomy surgery.  The 
combined rating was established as 60 percent.  

Statements from the veteran's private physicians, dated in 
October and November 1997, were received by VA in December 
1997.  At that time, the physicians rendered an opinion that 
the veteran was unemployable by the multiple disabilities 
caused by the veteran's service-connected McArdle's disease.  
In a July 1998 rating decision, the RO reevaluated the 
veteran's service connected disabilities and increased his 
disability rating to a combined 80 percent.  At that time, 
TDIU was again denied.  In August 1998, the veteran submitted 
a formal claim for TDIU benefits.  By rating decision dated 
in January 1999, the RO granted TDIU, effective April 14, 
1997, the date of the veteran's claim for increased 
disability rating for his service connected disabilities was 
received by VA.  

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. § 3.400(o).  

The veteran's claim for TDIU was deemed to have been received 
by VA on April 14, 1997.  Therefore, an earlier effective 
date may not be found earlier unless it is shown that it is 
factually ascertainable that an increase in disability had 
occurred within one year prior to that time.  The veteran and 
his representative have argued that private physician 
statements, dated in 1993 and 1994 demonstrate this increase 
in disability and that findings of the Social Security 
Administration and the Federal Office of Personnel 
Management, both dated in 1994, show that the veteran was not 
able to work for medical reasons.  It is noted that many of 
the medical statements dated in 1993 and 1994 were previously 
of record at the time of the September 1994 RO rating action 
that became final.  That evidence may not be utilized to 
revise that determination.  38 C.F.R. § 3.104(a).  Regarding 
the statements from the Social Security Administration (SSA) 
and Office of Personnel Management (OPM) were not made of 
record until 1998, after the effective date of the award of 
TDIU, April 14, 1997.  While some claims for Social Security 
benefits may be considered effective as of the date of 
receipt of the claim by SSA, this does not apply in the 
circumstances of the veteran's case.  38 C.F.R. § 3.201.  

In compliance with the VCAA, additional treatment records 
have been obtained and associated with the claims file.  
These records, which consist of reports of treatment from 
private sources were receive by VA subsequent to the April 
14, 1997, effective date of the award and do not include 
evidence that the veteran was unemployable due soly to his 
service connected disorders in the year prior to the receipt 
of his claim for increase.  No opinion regarding 
unemployability is found in this evidence, except for records 
from the physicians treating the veteran's cardiovascular 
disease, which, as previously noted, has not been found to be 
connected with service.  

Under these circumstances, the Board has reviewed the 
extensive evidence of record and found no evidence showing 
unemployability prior to the date of the veteran's claim for 
increased rating, deemed by the RO to be April 14, 1997.  As 
such an earlier effective date is not warranted.  


ORDER

Entitlement to an effective date prior to April 14, 1997, for 
a total rating by reason of individual unemployability due to 
service connected disabilities, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


